PER CURIAM.
Appellant, Concepcion Padilla, appeals an order permanently committing her 7% year old son to the care, custody and control of the Catholic Service Bureau for subsequent adoption following a full evi-dentiary hearing.
Appellant principally argues that the trial judge misinterpreted the legal effect of the evidence presented by entering the subject order of permanent custody. We cannot agree.
Although parents have the God-given right to the care, custody and companionship of their children, the right is not absolute but subject to the overriding principle that it is the ultimate welfare or best interest of the children which must prevail. Noeling v. State, Fla.1956, 87 So.2d 593; Justice v. Van Eepoel, Fla.1961, 132 So.2d 407; In re Pendarvis, Fla.App. 1961, 133 So.2d 424; Potvin v. Keller, Fla.App.1974, 299 So.2d 149.
After a careful scrutiny of the record on appeal, we cannot say that the trial judge abused his discretion in determining that the best interest of the child would be commitment of his permanent custody to the appellee, as the evidence amply supported said ruling.
We also considered appellant’s other point on appeal and conclude said point is lacking in merit. See In re Interest of Camm, Fla.1974, 294 So.2d 318.
Accordingly, the order of custody is affirmed.
Affirmed.